Citation Nr: 0804040	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-40 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.  His decorations include the Purple Heart Medal and the 
Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
RO in Pittsburgh, Pennsylvania that granted service 
connection for PTSD and evaluated the condition as 10 percent 
disabling effective on June 19, 2003.  

In March 2006, the RO increased the evaluation of the 
veteran's PTSD to 50 percent disabling, effective on June 19, 
2003.  

In November 2007, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.
 
As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, the Board has 
framed this issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

The social and occupational impairment from the veteran's 
service-connected PTSD more nearly approximates total 
impairment than deficiencies in most areas.






CONCLUSION OF LAW

The criteria for a higher initial rating of 100 percent for 
PTSD have been met throughout the entire initial rating 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the decision herein 
represents a full grant of the benefit sought on appeal.  
Thus, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. § 3.159 
(2007).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2007).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the service-connected PTSD is currently rated 
as 50 percent disabling under Diagnostic Code 9411.  

Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

The medical evidence in this case consists primarily of two 
VA examinations, dated in September 2003 and November 2005.  
The September 2003 examiner noted the veteran's military 
history for the record. The veteran reported periodic 
memories about his war experiences in Vietnam.  The examiner 
indicated that these memories caused sadness, anger and 
frustration.  The veteran reported being very short-tempered 
and irritable, with low stress tolerance.  The veteran 
reported that he did not like being around crowds and 
indicated that he felt uncomfortable and paranoid around 
groups of people.  The veteran reported that he could not 
tolerate anyone standing behind him or sitting without his 
back to the wall.  The veteran reported trouble sleeping and 
indicated that he has nightmares approximately once a week.  
The examiner noted that the veteran avoided talking about the 
war and avoids things that remind him of it.  The veteran was 
noted to be taking Paxil for his symptoms.  The examiner 
indicated that the veteran was working as a conductor for 
Norfolk and Southern Railroad and had been employed there for 
33+ years.  He was noted to be married since 1971 and living 
with his wife.  The veteran has two children.  Upon 
examination, the veteran was noted to be alert, oriented in 
all three spheres, in good contact with routine aspects of 
reality and showed no signs or symptoms of psychosis.  He 
spoke in normal tones, rhythm and rates, and his conversation 
was relevant, coherent, goal-oriented and organized.  The 
veteran appeared frustrated, angry, and irritated with his 
war time experiences, his current employment and with 
difficulties with his wife.  His affect was sluggish, 
somewhat underresponsive, blunted at times, but not 
completely flat. Memory and intellect appeared intact and of 
above average capacity.  The veteran was diagnosed with PTSD, 
chronic, delayed onset, mild.  He was assigned a GAF score of 
75.

The veteran was again examined by the same VA examiner in 
connection with his PTSD in November 2005.  The veteran 
indicated that his symptoms get worse as time goes on.  The 
veteran indicated that his nightmares have increased to four 
or five times per week, and that they awaken him in a cold 
sweat.  He noted trouble falling and staying asleep.  The 
examiner indicated that the veteran was angry, irritable, 
confrontational, and indicated that he picks fights with 
people on the job.  The veteran was noted to be a railroad 
conductor who takes nightly runs and only has to work with 
one other person, the engineer.  The veteran described 
himself as a social recluse who rarely goes out, who has no 
social life, and who avoids crowds and other people.  The 
veteran indicated that he feels distant, emotionally drained 
and overwhelmed with anxiety and fear with some of the 
recollections he has about his wartime experiences.  The 
veteran reported being anxious much of the time with poor 
impulse control, and trouble concentrating.  The veteran 
reported taking Paxil, but indicated that it was of little 
value.  The veteran was indicated to have worked for the 
railroad for 35+ years and was living with his wife, to whom 
he had been  married since 1971.  Upon examination, the 
veteran was alert, oriented in all three spheres, in good 
contact with routine aspects of reality and showed no signs 
or symptoms of psychosis.  He spoke in normal tomes, rhythm 
and rates.  His conversation was generally withdrawn, short 
and attenuated.  The examiner indicated that the veteran did 
not enjoy speaking with him and did not make eye contact and 
seemed irritated, short-fused and confrontational.  The 
veteran seemed sad, forlorn and beset by emotions that he had 
trouble controlling.  His conversation was generally relevant 
and coherent.  The veteran described himself as reclusive, 
angry, withdrawn, and mechanical (going through the motions, 
but not enjoying himself).  The veteran appeared depressed 
and his affect was sluggish, blunted and flat.  The veteran 
had little or nothing to say spontaneously and preferred to 
withdraw into himself.  Memory and intellect appeared to be 
intact and of average capacity, with impairment to insight or 
judgment.  The examiner diagnosed the veteran with PTSD, 
severe, with appreciable increases in symptomatology since 
his last VA examination.  A GAF score of 50 was indicated.  
The examiner indicated that the veteran's PTSD had been 
severe for many years, including at the time of his last VA 
examination, and that a review of the last VA examination 
lent the impression that it was not an accurate portrayal of 
the situation at that time.  The examiner indicated that the 
veteran is severely damaged emotionally, psychologically and 
with respect to occupational functioning.  He indicated that 
had he not had a job that involved little contact with people 
he would be unemployable.   

With respect to the GAF scores noted in connection with the 
various examinations, the Board notes that a GAF score of 41 
to 50, indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60, indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  And a GAF score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Thus, the Board notes that the veteran was noted upon 
examination to be angry, irritable, confrontational, and 
indicated that he picks fights with people on the job.  He 
was indicated to be withdrawn, with no social life, and who 
avoids crowds and other people.  The veteran was noted to be 
distant, anxious, depressed, have distressing recollections 
about his wartime experiences, have poor impulse control, and 
trouble concentrating.  While the veteran was noted to have 
worked for the railroad for 35+ years and was living with his 
wife since they were married in 1971, the VA examiner, who 
examined the veteran, indicated trouble with his wife and 
also noted that, had he not had a job that involved little 
contact with people, the veteran would be unemployable.  The 
veteran's symptoms also included sleep disturbance, intrusive 
thoughts, flashbacks, nightmares, irritability, depression, 
and social avoidance.  The examiner indicated that the 
veteran's PTSD had been severe for many years, and that the 
veteran is severely damaged emotionally, psychologically and 
with respect to occupational functioning.  

Thus, the Board finds that the veteran's PTSD is productive 
of symptomatology that is consistent with the criteria 
provided for a 70 percent rating under Diagnostic Code 9411.

The Board also finds that to a certain extent, the exhibited 
PTSD symptomatology is consistent with a greater degree of 
occupational and social impairment, to include the criteria 
provided for a 100 percent rating under Diagnostic Code 9411, 
in that there is evidence of both severe interference with 
employment and severe social impairment.  At the November 
2007 videoconference hearing, the veteran and his wife 
provided very credible testimony concerning the veteran's 
desire to isolate himself, which was consistent with 
testimony presented before the RO and statements the veteran 
reported to the VA examiner on examination.  For these 
reasons, the Board finds that the veteran's PTSD symptoms 
probably more nearly approximate the criteria associated with 
a 100 percent disability rating than those associated with a 
70 percent disability rating.  Accordingly, the Board 
resolves all reasonable doubt in the veteran's favor and 
finds that his overall disability picture, as described 
above, more closely approximates the criteria for a 100 
percent rating. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 (2007).

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 100 percent evaluation reflects the 
highest degree of impairment shown since June 19, 2003, the 
effective date of the grant of service connection.  Indeed, 
as noted above, the VA examiner maintained that the veteran's 
PTSD had been severe for many years, including back in 
September 2003.  As such, the 100 percent evaluation should 
be effective since that time (June 19, 2003).  Therefore, 
there is no basis for a staged rating in the present case.

The veteran's disability has been assigned the maximum 
schedular rating under Diagnostic Code 9411, which is also 
the maximum rating assigned on an extraschedular basis.  
Accordingly, the Board need not consider the veteran's case 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (2007).




ORDER

A higher initial rating of 100 percent for PTSD for the full 
period of his appeal is granted, subject to the law and 
regulations controlling the award of monetary benefits.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


